DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
Hence, this Office Action responds to the IDS filed on July 21, 2022. 

Priority
This application is a continuation of U.S. Patent Application No. 13/928,345, filed June 26, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2022 is being considered by the examiner.

Allowance
 Claims 21-44 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 21 of determining, based at least in part on the first image and the second image, an
identity of an item associated with the inventory location, retrieving, from a data store, a user item list associated with the user, the user item list indicating at least items for which control is to be transitioned to the user; and updating the user item list associated with the user, wherein the updating is based at least in part on the at least one of the placement or the removal of the object and the identity of the item, which is not found in the prior art of records.
Closest prior art Philippe et al. (US 20130076898) discloses an apparatus for tracking medical products. The apparatus includes a storage depot having a plurality of storage compartments, and an imaging unit having a first camera adapted to observe the storage compartments to track medical products therein. However, Philippe does not disclose the above identified allowable subject matter. 
LaCroix et al. (US 20140362223) discloses a theft deterrent system and method at a product display area. Wherein, the system displays video of customers on a public view monitor (PVM) located near the product display area in response to detecting customer interactions with the products in the product display area. The system also provides target advertising via audio messages and video messages displayed on the PVM in response to detecting the interactions. LaCroix also fail to disclose the feature of Philippe et al. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687